Citation Nr: 1132861	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-03 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to an increased rating for the herniated nucleus pulposus, L4-5 with sciatica affecting the right hip and leg, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for peripheral vascular disease of the right lower extremity, currently evaluated as 20 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent for dermatitis of the bilateral upper extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 1978.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

First, the claims file currently contains a January 1993 Social Security Administration (SSA) decision granting the Veteran disability benefits based on his obesity.  The medical records considered by that agency in deciding the Veteran's claim for disability benefits are not currently in the claims file and should be obtained since they may be relevant to the Veteran's claims.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2010).

Second, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Atlanta, Georgia, are dated from October 2006.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Third, a remand is required in order to afford the Veteran a VA examination to determine the etiology of his currently diagnosed bronchitis.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, recent VAMC records diagnose the Veteran with acute bronchitis.  During his active military service, the Veteran was treated in December 1961 and in January 1973 for bronchitis.  An April 1971 service treatment record (STR) also documents chest pain.  The Veteran's military service ended in November 1978.  Post-service, the Veteran was first treated for his bronchitis in 1985.

A remand is required in order to afford the Veteran a VA examination to determine the etiology of his currently diagnosed bronchitis.  The Veteran has never been afforded a VA medical nexus opinion for this claim.  An examination is needed to determine whether this disorder is related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, the Veteran's last VA examination to assess the current severity of his service-connected lumbar spine disability was in March 2007.  The last VA examination to assess the current severity of his peripheral vascular disease of the right lower extremity and dermatitis of the bilateral upper extremities was in February 2006.  This evidence is inadequate to assess the Veteran's current levels of severity, since these examinations are over four years old.  In a March 2008 statement, the Veteran's representative requested new VA examinations for these claims.  Therefore, the Board finds that new VA examinations are required to assess the current levels of severity of the Veteran's service-connected disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the SSA medical records pertinent to the January 1993 decision that granted the Veteran disability benefits.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the Atlanta, Georgia, VAMC since October 2006 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed bronchitis.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.
	
All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner should provide a medical opinion addressing whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's current bronchitis is related to his active military service.  In forming his opinion, the VA examiner should consider the Veteran's subjective complaints of continuity of symptomatology since his military discharge (from a medical point of view) and the post-service medical records.

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected herniated nucleus pulposus, L4-5 with sciatica affecting the right hip and leg.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5243.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.

The VA examiner should also address whether the Veteran currently has erectile, bowel, and/or bladder dysfunction due to his service-connected herniated nucleus pulposus, L4-5 with sciatica affecting the right hip and leg.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655.

5.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected peripheral vascular disease of the right lower extremity.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 7114.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655.

6.  After obtaining the above records, provide a VA skin examination to the Veteran in order to evaluate the severity of his service-connected dermatitis of the bilateral upper extremities.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  This notice must be documented in the claims file.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Code 7806 (regulations in effect prior to October 23, 2008).  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of his failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


